PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,777,921
Issue Date: September 15, 2020
Application No. 16/210,966
Filing or 371(c) Date: December 05, 2018
Attorney Docket No. A1156.70716US00
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(e) filed September 02, 2021, which is being treated under the provision of 37 CFR 1.55(f), to accept a delayed submission of certified copy of a foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth 
in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2)

The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. Petitioner merely states that the delay is confirmed by the Applicant that the submission was unintentional. Such a statement does not meet the requirement of a showing of good and sufficient cause for the delay.  

A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.

A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a showing of good and sufficient cause for the delay, as indicated above.

Petitioner has submitted $2,100 for the petition fee set forth in 37 CFR 1.17(m) for a petitioner under 37 CFR 1.55(e).  Since the petition is being treated under 37 CFR 1.55(f) the required fee is $220.  As a result, petitioner has an overpayment in the amount of $1,880, which is being refunded back to petitioner’s deposit account as authorized.   

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any inquiries directly pertaining to this matter may be directed to JoAnne Burke at
(571) 272-4584.  

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions